COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-338-CV
 
BRENDA FOSTER ANDERSON                                                      
APPELLANT
V.
RAYMOND D. ANDERSON                                                            
APPELLEE
----------
FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On December 12, 2002, we notified appellant that her brief was deficient
under rule 9.4 (h) and subsections (b), (c), (d), (e), (f), (g), (h), and (j) of
rule 38.1 of the Texas Rules of Appellate Procedure. At that time, we gave
appellant until December 30, 2002 to file an amended brief that complied with
the above rules. We noted that her failure to do so could result in dismissal of
the appeal. On January 3, 2003, we notified appellant that her amended brief had
not been filed and stated that we would dismiss the appeal for want of
prosecution unless we received a response within ten days that showed grounds
for continuing the appeal. On January 8, 2003, appellant responded by filing a
"Motion to Object to Dismissal." On January 27, appellant filed an
"Amended Motion To Not Dismiss Appeal." We deny both motions.
No amended brief has been filed. We therefore dismiss the appeal for want of
prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution issue.
 
                                                                                   
PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
[DELIVERED FEBRUARY 6, 2003]

1. See Tex. R. App. P. 47.4.